Case 1:16-cv-00375-AJT-JFA Document 282 Filed 03/05/19 Page 1 of 3 PageID# 9365



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION

 ANAS ELHADY, et al.,                                     )
                                                          )       Case No. 16-cv-00375
         Plaintiffs,                                      )       Hon. Anthony J. Trenga
                                                          )       Hon. Mag. John F. Anderson
                                                          )
 v.                                                       )
                                                          )
 CHARLES H. KABLE, Director of the                        )
 Terrorist Screening Center; in his official              )
 capacity, et al.;                                        )
                                                          )
         Defendants.                                      )
 _______________________________________________________________________________________________________

  PLAINTIFFS’ MOTION TO COMPEL COMPLIANCE WITH COURT ORDER RE: PRIVATE
                             DISSEMINATION

         Pursuant to Fed R. Civ. P 37(a)(3)(B) and E.D. Va. L.R. 37, Plaintiffs hereby move to

 compel compliance with Judge Anderson’s February 22, 2019 order regarding Defendants’

 provision of supplemental private dissemination information to Plaintiffs, including

 specific information about specific private entities. Because the Court required specific

 private dissemination information to be provided Attorneys Eyes Only, Plaintiffs’

 supporting papers for this relief are being filed under seal.

         Please note that this motion is being filed pursuant to March 5, 2019 instructions

 from the Clerk’s Office to re-file Dkts. 278-281. The re-filing is necessitated by technical

 difficulties with counsel’s CM/ECF log-in, which currently prevents him from using the

 “Sealed Motion” event. Counsel for Defendants has consented to this Motion to Compel

 document being filed publicly. The undersigned counsel represents that the supporting

 documents being filed are substantively identical to those filed at Dkts. 278-281, with

 changes to only the dates and other minor clarifying edits.
                                                    1
Case 1:16-cv-00375-AJT-JFA Document 282 Filed 03/05/19 Page 2 of 3 PageID# 9366



                                   Respectfully submitted,

                                   COUNCIL ON AMERICAN-ISLAMIC
                                   RELATIONS
                                   BY:     /s/ Gadeir Abbas
                                   LENA F. MASRI (DC 1000019) (pro hac vice)
                                   GADEIR I. ABBAS (VA 81161)*
                                   CAROLYN M. HOMER (DC 1049145) (pro hac vice)
                                   Attorneys for Plaintiffs
                                   453 New Jersey Ave, SE
                                   Washington, DC 20003
                                          Phone: (202) 742-6420

                                   *Gadeir Abbas is licensed in VA, not in D.C. Practice
                                   limited to federal matters.

                                   AKEEL & VALENTINE, PLLC
                                   SHEREEF H. AKEEL (P54345)
                                   888 W. Big Beaver Rd., Ste. 910
                                   Troy, MI 48084
                                   Phone: (248) 269-9595
                                   shereef@akeelvalentine.com

 Dated: March 5, 2019




                                       2
Case 1:16-cv-00375-AJT-JFA Document 282 Filed 03/05/19 Page 3 of 3 PageID# 9367



                                   CERTIFICATE OF SERVICE


        I hereby certify that on March 5, 2019, I electronically filed the foregoing by using the

 Court’s ECF system, and that all counsel in the case will receive service through the ECF

 system. I further certify that all counsel in the case will receive electronic copies of the sealed

 documents related to this motion.

                                                      Respectfully submitted,

                                                      COUNCIL ON AMERICAN-ISLAMIC
                                                      RELATIONS

                                                      /s/ Gadeir I. Abbas




                                                 3
